DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art taken either in singularity or in combination fails to anticipate or fairly suggest all the limitations of the independent claim 1.  The closest prior art is Ichikawa (US 7981497 B2).  Ichikawa teaches a honeycomb structure comprising a pillar-shaped honeycomb structure having a first and second end face [Claim 1, Fig. 5].  The honeycomb structure having porous partition walls partitioning a plurality of cells serving a fluid challenges from one end face to the other formed in a grid pattern of polygonal shapes [Claim 1, Fig. 5].  A cut portion (i.e., a missing part) is present in the cell structure and the outer surface wall in the intersection of the end-face and the edge of the circumferential wall [Claim 1, Fig. 5].  However, Ichikawa teaches that in the final structure the missing part is coated [Claim 1].  Further, Ichikawa does not teach that the size of the missing part having the radial length, perimeter and the axial length in the ranges as claimed nor are there any teachings or suggestions to meet those ranges.  Ichikawa does not teach the percentage ratio of the total area of the missing part to that of the lateral face of the lateral face of the honeycomb structure body in the claimed range.  Additional, Ichikawa 
Condition (1): θ(n=1) =(π/4 + (2* π/4) X (1-1)) = π/4;
Condition (1-1): (π/4- (π/4)/2)= π/8 ≤ θ(n=1)≤ (π/4+ (π/4)/2)= 3π/8
For n=2:	 θ(n=2) =(π/4 + (2* π/4) X (2-1))= 3π/4;
Condition (1-2): (3π/4- (π/4)/2)= 5π/8 ≤ θ(n=2)≤ (3π/4+ (π/4)/2)= 7π/8
For n=3:	 θ(n=3) =(π/4 + (2* π/4) X (3-1))= 5π/4;
Condition (1-3): (5π/4- (π/4)/2)= 9π/8 ≤ θ(n=3)≤ (5π/4+ (π/4)/2)= 11π/8
For n=4:	 θ(n=4) =(π/4 + (2* π/4) X (4-1))= 7π/4;
Condition (1-4): (7π/4- (π/4)/2)= 13π/8 ≤ θ(n=4)≤ (7π/4+ (π/4)/2)= 15π/8.
Thus claim 1 is allowable as are dependent claims 2-7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019.  The examiner can normally be reached on Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/ELIZABETH COLLISTER/Examiner, Art Unit 1784